


Exhibit 10.143


ITC HOLDINGS CORP.
2015 EMPLOYEE STOCK PURCHASE PLAN


I.
GENERAL PROVISIONS

1.Establishment. On March 26, 2015, the Board of Directors (“Board”) of ITC
Holdings Corp. (“Corporation”) adopted the ITC Holdings Corp. 2015 Employee
Stock Purchase Plan (“Plan”), subject to the approval of shareholders at the
Corporation’s 2015 annual meeting of shareholders.
2.Purpose. The purpose of the Plan is to (a) promote the best interests of the
Corporation and its shareholders by encouraging Employees of the Corporation and
its Subsidiaries to acquire an ownership interest in the Corporation through the
purchase of stock in the Corporation, thus aligning their interests with those
of shareholders, and (b) enhance the ability of the Corporation and its
Subsidiaries to attract, motivate and retain qualified Employees. The Plan is
intended to constitute an “employee stock purchase plan” under Code Section 423.
3.Plan Duration. Subject to shareholder approval, the Plan shall become
effective on May 20, 2015 and shall continue in effect until its termination by
the Board; provided, however, that no new Offers may be made under the Plan on
or after March 26, 2025.
4.Definitions. As used in this Plan, the following terms have the meaning
described below:
(a)“Base Compensation” means for a pay period, a participating Employee’s
pre-tax base salary, but excluding commissions, bonuses, overtime, disability
pay, severance pay, moving expenses, expense reimbursements and allowances and
other special payments and supplemental compensation.
(b) “Board” means the Board of Directors of the Corporation.
(c)“Change in Control” means the occurrence of any of the following events:
(i)If any one person, or more than one person acting as a group (as defined in
Code Section 409A and regulations thereunder), acquires ownership of Common
Stock of the Corporation that, together with stock held by such person or group,
constitutes more than fifty (50) percent of the total fair market value or total
voting power of the Common Stock of the Corporation. However, if any one person
or more than one person acting as a group, is considered to own more than fifty
(50) percent of the total fair market value or total voting power of the Common
Stock of the Corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a Change in Control, or to cause a change
in the effective control of the Corporation (within the meaning of Code Section
409A and regulations thereunder). An increase in the percentage of Common Stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Corporation acquires its stock in exchange for property
shall be treated as an acquisition of stock for purposes of this Section. This
paragraph applies only when there is a transfer of stock of the Corporation (or
issuance of stock of the Corporation) and stock in such Corporation remains
outstanding after the transaction;
(ii)If any one person, or more than one person acting as a group (as determined
in accordance with Code Section 409A and regulations thereunder), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of Common Stock of the
Corporation possessing thirty-five (35) percent or more of the total voting
power of the Common Stock of the Corporation;
(iii)If a majority of members on the Corporation’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Corporation’s Board prior to the date of the
appointment or election (provided that for purposes of this paragraph, the term
Corporation refers solely to the “relevant corporation,” as defined in Code
Section 409A and regulations thereunder), for which no other Corporation is a




--------------------------------------------------------------------------------




majority shareholder; or
(iv)If there is a change in the ownership of a substantial portion of the
Corporation’s assets, which shall occur on the date that any one person, or more
than one person acting as a group (within the meaning of Code Section 409A and
regulations thereunder) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Corporation that have a total gross fair market value equal to
or more than forty (40) percent of the total gross fair market value of all of
the assets of the Corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
(d)“Code” means the Internal Revenue Code of 1986, as amended.
(e)“Committee” means the Compensation Committee of the Board.
(f)“Common Stock” means shares of the Corporation’s Common Stock, as described
in Section 1.5, below.
(g)“Corporation” means ITC Holdings Corp., a Michigan corporation.
(h)“Election Period” means the period of time designated by the Committee when
an eligible Employee may elect to participate in one or more Purchase Periods.
(i)“Employee” means an individual who has an “employment relationship” with the
Corporation or a Subsidiary, as defined in Treasury Regulation 1.421‑1(h), and
the term “employment” means employment with the Corporation or a Subsidiary, as
applicable.
(j)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.
(k)“Fair Market Value” means the value of Common Stock as determined in
accordance with Section 2.2.
(l)“Offer” means the Committee’s designation of a Purchase Period available to
eligible Employees and the terms on which an option may be exercised during the
applicable Purchase Period.
(m)“Option Price” means the price, determined by the Committee, at which Common
Stock subject to an option may be purchased during a Purchase Period.
(n)“Plan” means the ITC Holdings Corp. 2015 Employee Stock Purchase Plan, the
terms of which are set forth herein, and any amendments thereto.
(o)“Purchase Period” means a period established by the Committee during which an
eligible Employee may exercise options granted hereunder.
(p)“Stock Exchange” means the principal national securities exchange on which
the Common Stock is listed for trading, or, if the Common Stock is not listed
for trading on a national securities exchange, such other recognized trading
market upon which the largest number of shares of Common Stock has been traded
in the aggregate during the last 20 days before the first or last day of a
Purchase Period, as applicable.
(q)“Subsidiary” means a corporation or other entity defined in Code Section
424(f).
5.Stock. The stock subject to option and purchase under the Plan shall be the
Common Stock of the Corporation, and may be either authorized and unissued
shares or shares that have been reacquired by the Corporation. The total amount
of Common Stock on which options may be granted under the Plan shall not exceed
one million (1,000,000) shares, subject to adjustment in accordance with Section
3.2. Shares of Common Stock subject to any unexercised portion of a terminated,
canceled or expired option granted under the Plan may again be used for options
under the Plan.
6.Administration.
(a)The Plan shall be administered by the Committee. The Committee shall
interpret the Plan, prescribe, amend and rescind rules and regulations relating
to the Plan, and make all other determinations necessary or advisable for its
administration. The decision of the Committee on any question concerning the
interpretation of the Plan or its administration with respect to any option
granted under the Plan shall be




--------------------------------------------------------------------------------




final and binding upon all participating Employees. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any option granted hereunder.
(b)The Committee, from time to time, shall grant to eligible Employees on a
uniform basis (except as otherwise determined pursuant to Section 2.1(b)),
options to purchase Common Stock pursuant to the terms and conditions of the
Plan.
7.Participants. Except as provided in Sections 2.1(b) or 2.4 below, any Employee
whose customary employment is more than twenty (20) hours per week and five (5)
or more months per calendar year at the time of an Offer, is eligible to
participate in such Offer under the Plan upon commencing employment with the
Corporation or a Subsidiary, in accordance with the terms of the Plan. An
Employee who meets the eligibility requirements in this Section 1.7 shall be
entitled to participate in the first Offer commencing after the eligibility
requirements have been satisfied.
II. OFFER TERMS
1.Offer and Purchase Period.
(a)The Committee shall determine the date or dates upon which one or more Offers
shall be made under the Plan. The Purchase Period pursuant to each Offer shall
be three (3) months, or such other term as the Committee shall determine prior
to the commencement of an Offer, but which in no event shall exceed twenty-seven
(27) months.
(b)Anything to the contrary herein notwithstanding, but subject to all
applicable requirements of Code Section 423 and the regulations promulgated
thereunder, the Committee may determine that such Offers and Purchase Periods
may be consecutive or overlapping, and that the terms of each Offer need not be
identical. Further, the Committee may establish separate Offers with different
terms under the Plan, and designate the eligible Employees of which entities
(the Corporation and/or one or more Subsidiaries) may participate in any such
Offer.
(c)To participate in an Offer, an eligible Employee must submit such enrollment
forms as shall be prescribed by the Committee (which shall include a payroll
deduction authorization form) at such time and in such manner as shall be
prescribed by the Committee. The payroll deductions authorized by a participant
on a payroll deduction authorization form shall be expressed as a whole number
percentage of the participant’s Base Compensation for each pay period during the
Purchase Period.
2.Option Price.
(a)The Option Price at which shares of Common Stock may be purchased under the
Plan shall be determined by the Committee at the time of the Offer but in no
event shall such amount be less than the lesser of:
(i)85% of the Fair Market Value of a share of Common Stock on the date of grant
of the option (first day of a Purchase Period), or
(ii)85% of the Fair Market Value of a share of Common Stock on the date the
option is deemed exercised pursuant to Section 2.3(d) (last day of a Purchase
Period).
(b)For purposes of this Plan, the Fair Market Value per share shall be deemed to
be the closing price of Common Stock on the Stock Exchange for the first and
last days of the Purchase Period, as applicable. In the event that there are no
Common Stock transactions on either date, the Fair Market Value shall be
determined as of the immediately preceding date on which there were Common Stock
transactions.
3.Participation.
(a)An eligible Employee may elect to participate in an Offer by delivering to
the Corporation an election to participate and a payroll deduction form within
the Election Period designated by the Committee prior to the commencement of a
Purchase Period. An eligible Employee’s election to participate and payroll
deduction form from the preceding Election Period automatically shall carry over
to the next Election Period unless affirmatively revoked in writing by the
Employee. An Employee who elects to participate may not authorize payroll
deductions which, in the aggregate, are more than ten percent (10%) of the
Employee’s Base Compensation. Only whole shares of Common Stock may be purchased
under the Plan.




--------------------------------------------------------------------------------




(b)All Employees granted options under an Offer under the Plan shall have the
same rights and privileges under the Plan, except (i) that the number of shares
each participant may purchase shall depend upon his or her Base Compensation and
the designated payroll deduction he or she authorizes, and (ii) as otherwise
determined pursuant to Section 2.1(b).
(c)Payroll deductions shall commence on the first payroll date in the Purchase
Period and shall continue until the last payroll date in the Purchase Period. An
Employee may suspend payroll deductions during a Purchase Period only at the
discretion of the Corporation in the event of an unforeseen hardship; provided,
however, that payroll deductions made prior to approval of the suspension by the
Corporation shall still be used to purchase Common Stock for the Employee at the
end of the Purchase Period.
(d)A participating Employee’s option shall be deemed to have been exercised on
the last business day of the Purchase Period.
(e)As soon as practicable after the end of the Purchase Period, the Corporation
shall deliver to each Employee, certificates evidencing the shares of Common
Stock that an Employee has purchased (or a book entry representing such shares
shall be made and the shares deposited with the appropriate registered
book-entry custodian). Any amount that has been deducted representing a
fractional share shall be applied toward the purchase of option shares in the
next Purchase Period; provided, that an Employee who does not elect to
participate in the following Purchase Period shall receive a check from the
Corporation for any amount that has been deducted and represents a fractional
share. Any payroll deductions that exceed the limits set forth in Section 2.4
shall be returned to the participant in the amount of the excess.
(f)The Corporation retains the right to designate an exclusive broker to handle
the Common Stock transactions under the Plan. As soon as practicable after the
end of the Purchase Period, the Corporation shall deliver to each Employee or a
designated brokerage account, through a certificate or electronic transfer, the
shares of Common Stock that such Employee has purchased. Unless otherwise
determined by the Committee, any amount that has been deducted and withheld in
excess of the option price automatically shall be paid by check to the
participating Employee promptly following the end of the Purchase Period in
which withheld.
(g)Unless otherwise determined by the Committee, no interest shall accrue or be
paid on any amounts paid by payroll deduction by any participating Employee in
connection with any Offer.
4.Participation Limitations. Notwithstanding any other provision of the Plan,
the following individual limitations shall apply to eligible Employees under the
Plan:
(a)No Employee shall be eligible to participate in an Offer under the Plan if
the Employee, immediately after such grant, would, in the aggregate, own and/or
hold shares of Common Stock (including all shares which may be purchased under
outstanding options, whether or not such options qualify for the special tax
treatment afforded by Code Section 421(a)) equal to or exceeding five percent
(5%) or more of the total combined voting power or value of all classes of
capital stock of the Corporation or of its Subsidiaries; provided, that for
purposes of this limitation, the rules of Code Section 424(d) and the
regulations promulgated thereunder (relating to attribution of stock ownership)
shall apply;
(b)No Employee shall be eligible to participate in an Offer under the Plan if
such grant would permit, under the rules set forth in Code Section 423 and the
regulations promulgated thereunder, the Employee’s right to purchase Common
Stock under this Plan and all other Code Section 423 employee stock purchase
plans maintained by the Corporation and its Subsidiaries to accrue at a rate in
excess of $25,000 in Fair Market Value of such stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding at any time;
(c)In the event of insufficient shares being authorized by the Committee for
purchase during a Purchase Period, the Committee shall allocate the right to
purchase shares to each participating Employee in the same proportion that such
participant’s total current Base Compensation paid by the Corporation for the
Purchase Period bears to the total of such Base Compensation paid by the
Corporation to all participants during the same period. All excess funds
withheld, as a result of insufficient shares, shall be returned to the
participating Employees; and




--------------------------------------------------------------------------------




(d)A participating Employee may not purchase more than seven hundred (700)
shares of Common Stock in any three (3) month Purchase Period (proportionately
adjusted upward for Purchase Periods of more than three (3) months).
5.Termination of Employment. If a participating Employee ceases to be employed
by the Corporation or a Subsidiary for any reason, including but not limited to,
voluntary or forced resignation, retirement, death, disability or lay-off, the
Corporation, within a reasonable time after notice of the termination, shall
issue a check to the former Employee (or executor, administrator or legal
representative, if applicable) in the aggregate amount of the Employee’s payroll
deductions that had not been applied towards the purchase of option shares as of
the date of termination.
6.Restrictions on Transfer. Unless otherwise permitted by the Committee, no
shares of Common Stock purchased under the Plan shall be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of for six (6) months
following the close of the Purchase Period in which acquired.
III. MISCELLANEOUS
1.Non‑Assignability. No option shall be transferable by a participating
Employee, and an option may be exercised during a participating Employee’s
lifetime only by the Employee. Upon the death of a participating Employee, his
or her executor, administrator or other legal representative shall receive a
check from the Corporation representing the aggregate amount of the deceased
Employee’s payroll deductions that had not been applied towards the purchase of
option shares as of the date of death.
2.Adjustments. In the event of a merger, reorganization, statutory share
exchange, consolidation, recapitalization, dividend or distribution (whether in
cash, shares or other property), stock split, reverse stock split, spin-off or
similar transaction or other change in corporate structure affecting the Common
Stock or the value thereof, such adjustments and other substitutions shall be
made to the Plan and options as the Committee, in its sole discretion, deems
equitable or appropriate, including adjustments in the aggregate number, class
and kind of securities that may be delivered under the Plan and, in the
aggregate or to any one participant, in the number, class, kind and option price
of securities subject to outstanding options under the Plan (including, if the
Committee deems appropriate, the substitution of similar options to purchase the
shares of another company, as the Committee may determine to be appropriate in
its sole discretion). Any of the foregoing adjustments may provide for the
elimination of any fractional share which might otherwise become subject to any
option.
3.Change in Control.
(a)After any merger of one or more corporations into the Corporation in which
the Corporation shall be the surviving corporation or any share exchange in
which the Corporation is a constituent corporation, each participant shall, at
no additional cost, be entitled upon the exercise of an option, to receive
(subject to any required action by shareholders), in lieu of the number of
shares of Common Stock for which such option shall then be exercisable, the
consideration which such participant would have been entitled to receive
pursuant to the terms of the agreement of merger or share exchange if at the
time of such merger or share exchange such participant had been a holder of
record of a number of shares of Common Stock equal to the number of shares then
underlying the option.
(b)In addition, in the event of a Change in Control, the Committee shall have
the right to terminate the Purchase Period as of such date, and, if so
terminated, each participant shall be deemed to have exercised, immediately
prior to such merger, share exchange, acquisition or sale of assets, his or her
option to the extent payroll deductions were made prior thereto. Comparable
rights shall accrue to each participant in the event of successive Changes in
Control.
(c)Notwithstanding anything contained herein to the contrary, upon the
dissolution or liquidation of the Corporation or upon any merger or share
exchange in which the Corporation is not the surviving corporation (other than a
merger with a wholly-owned subsidiary of the Corporation formed for the purpose
of changing the Corporation’s corporate domicile where the Plan is assumed by
the survivor), the Purchase Period for any option granted under this Plan shall
terminate as of the date of the aforementioned event, and each participant shall
be deemed to have exercised, immediately prior to such dissolution,




--------------------------------------------------------------------------------




liquidation, merger or share exchange, his or her option to the extent payroll
deductions were made prior thereto.
(d)The foregoing adjustments and the manner of application of the foregoing
provisions shall be determined by the Committee in its sole discretion. Any such
adjustment may provide for the elimination of any fractional share which might
otherwise become subject to an option.
4.Termination and Amendment.
(a)The Board may terminate the Plan, or the granting of options under the Plan,
at any time.
(b)The Board may amend or modify the Plan at any time and from time to time, but
no amendment or modification shall disqualify the Plan under Code Section 423
without the approval of the shareholders of the Corporation.
(c)No amendment, modification, or termination of the Plan shall materially and
adversely affect any option granted under the Plan without the consent of the
Employee holding the option.
5.Rights Prior to Issuance of Shares. No participating Employee shall have any
rights as a shareholder with respect to shares covered by an option until the
issuance of a stock certificate for such shares or electronic transfer to the
Employee (or book entry representing such shares has been made and such shares
have been deposited with the appropriate registered book-entry custodian). No
adjustment shall be made for dividends or other rights with respect to such
shares for which the record date is prior to the date the certificate is issued
or the shares electronically delivered to the Employee’s brokerage account (or
book entry is made).
6.Securities Laws.
(a)Anything to the contrary herein notwithstanding, the Corporation’s obligation
to sell and deliver Common Stock pursuant to the exercise of an option is
subject to such compliance with federal and state laws, rules and regulations
applying to the authorization, issuance or sale of securities as the Corporation
deems necessary or advisable. The Corporation shall not be required to sell and
deliver or issue Common Stock unless and until it receives satisfactory
assurance that the issuance or transfer of such shares shall not violate any of
the provisions of the Securities Act of 1933 or the Exchange Act, or the rules
and regulations of the Securities and Exchange Commission promulgated thereunder
or those of the Stock Exchange or any stock exchange on which the Common Stock
may be listed, the provisions of any other applicable laws governing the sale of
securities, or that there has been compliance with the provisions of such acts,
rules, regulations and laws.
(b)The Committee may impose such restrictions on any shares of Common Stock
acquired pursuant to the exercise of an option under the Plan as it may deem
advisable, including, without limitation, restrictions (i) under applicable
federal securities laws; (ii) under the requirements of the Stock Exchange or
any other securities exchange or recognized trading market upon which such
shares of Common Stock are then listed or traded; and (iii) under any other
applicable securities laws.
7.Withholding Taxes. The Corporation shall have the right to withhold from an
eligible Employee’s compensation or require an Employee to remit sufficient
funds to satisfy applicable withholding for income and employment taxes with
respect to any option granted under the Plan.
8.Delivery of Plan. Each Employee who is a participant in the Plan shall be
entitled to receive a copy of the Plan from the Corporation.
9.Effect on Employment. Neither the adoption of the Plan nor the granting of an
option pursuant to the Plan shall be deemed to create any right in any
individual to be retained or continued in the employment of the Corporation or a
Subsidiary.
10.Certificates. If certificates are issued, the Corporation shall have the
right to retain such certificates representing shares of Common Stock issued
pursuant to the Plan until such time as all conditions and/or restrictions
applicable to such shares of Common Stock have been satisfied.
11.Use of Proceeds. The proceeds received from the sale of Common Stock pursuant
to the Plan shall be used for general corporate purposes of the Corporation.




--------------------------------------------------------------------------------




12.Severability. If any one or more of the provisions (or any part thereof) of
this Plan shall be held to be invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby. The Board may, without the consent of any eligible Employee, and in a
manner determined necessary solely in the discretion of the Board, amend the
Plan as the Corporation deems necessary to ensure the Plan and all options
granted under the Plan remain valid, legal or enforceable in all respects.
13.Approval of Plan. The Plan shall be subject to the approval of the holders of
at least a majority of the votes cast on a proposal to approve the Plan at a
duly held meeting of shareholders of the Corporation held within twelve (12)
months after adoption of the Plan by the Board. If not approved by shareholders
within such 12-month period, the Plan and any options granted under the Plan
shall be null and void, with no further force or effect.
14.Governing Law. Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of the Plan shall be
governed by the laws of the State of Michigan, without regard to its conflict of
law rules.


IN WITNESS WHEREOF, this ITC Holdings Corp. 2015 Employee Stock Purchase Plan
has been executed on behalf of the Corporation on this 20th day of May, 2015.
ITC HOLDINGS CORP.
By:    Christine Mason Soneral
Its:    Senior Vice President and General Counsel


BOARD APPROVAL: March 26, 2015
SHAREHOLDER APPROVAL: May 20, 2015










